Citation Nr: 1737227	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  14-34 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left shoulder disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. A. Ong, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from July 1955 to July 1959 and from January 1964 to April 1979. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2017. A transcript of the hearing is of record.

The issues of service connection for hyperlipidemia and renal toxicity have been raised by the record in applications for disability compensation dated May 24 and May 30, 2017, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

Left shoulder traumatic arthritis and associated total arthroplasty is attributable to active service.   


CONCLUSION OF LAW

Left shoulder traumatic arthritis was incurred during peacetime service. 38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  In light of the fully favorable decision as to the issue of entitlement to service connection for left shoulder replacement no further discussion of compliance with VA's duty to notify and assist as to those issues are necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for a recognized chronic disease can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b). For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. When the condition noted in service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required. Id.

Arthritis of the left shoulder is a chronic disease for VA purposes. 38 C.F.R. § 3.309(a). The record reflects the Veteran displayed decreased range of motion and tenderness in his left shoulder during his January 1979 separation examination. Based upon the observed physical examination findings, the Veteran was diagnosed with subacute subacromial bursitis. 

Thereafter, the record shows the Veteran exhibited a continuity of symptomology. Following active service, outpatient treatment records from November 1979 indicate the Veteran continued to manifest associated symptoms as he presented with complaints of left acromioclavicular (AC) joint pain. VA and private treatment records dating back to August 2000 frequently documented the Veteran's reports of left shoulder pain, which was assessed as polyarthritis. A magnetic resonance imaging (MRI) scan performed in October 2005 yielded evidence of marked degenerative changes. Subsequent treatment records reflect the Veteran's left shoulder pain symptoms were unresponsive to nonoperative medical management. Consequently in February 2006, the Veteran underwent left total shoulder arthroplasty with a postoperative diagnosis of degenerative arthritis of the left shoulder. 

The Veteran is competent to report on his observed symptoms and on the circumstances of his injuries during and after service.  At the hearing, the Veteran consistently and credibly testified that he has experienced pain since service and further described the chronic nature of his symptoms. Post service treatment records up to and after the left total shoulder arthroplasty corroborate and document the chronic nature of symptoms as testified to at the hearing. 

A VA opinion was obtained in May 2012. The VA examiner opined the Veteran's left shoulder condition was less likely than not incurred in or caused by the claimed in-service injury. The VA examiner referenced the decreased range of motion and tender subacromial bursa identified in the January 1979 separation examination as well as the diagnosis of bursitis. Nevertheless, the VA examiner stated that no chronic condition has been effectively established as no other records during active duty noted a shoulder condition nor were there treatment records within a reasonable amount of time post discharge. However, the record clearly shows a left shoulder complaint in November 1979. Therefore, the VA examiner's opinion was based upon an inaccurate premise and is therefore accorded no probative weight. Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993). 

The Judge had an opportunity to observe the Veteran during the hearing, to include his reference to injury.  Based on credible statements and evidence of continuity of symptomatology, the Board finds that the record is sufficient to establish service connection in this instance. 38 C.F.R. §§ 3.303. 


ORDER

Service connection for left shoulder traumatic arthritis status post-surgical procedure is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


